DETAILED ACTION
Claims 1-17 are pending. Claims 4, 7-9 are amended. Claims 16 and 17 are added
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 10, 2022.  As directed by the amendment: claims 4, 7-9 have been amended, and claims 16-17 have been added.  Thus, claims 1-17 are presently pending in this application.  Claims 1-3, 5-6, 10-15 are withdrawn from consideration.
Applicant’s amendment to the claims has overcome the claim objections.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 recites that the low-density channels are not in fluid communication with other channels.  There is no support for this language or concept and indeed multiple channels are shown merging with others (Fig. 5).  Furthermore, the examiner has tried to find figures that support this language, however, they do not support the claim language.  For example, in Fig. 6 all of the channels (114, grey portions) connect with one another.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 4, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambertz (US 20140208479).
Regarding claim 4, Lambertz describes a lining (clothing 10) for items of clothing, footwear and accessories (fully capable of being utilized with other clothing), comprising a plurality of channels alternated with ribs (has ribs, and therefore has channels, para. 0006), wherein each of the plurality of channels and ribs is comprised of a fabric material (base fabric and expandable textile fabric, claim 1), and wherein the plurality of channels includes a region with a high density of channels (section 2, see annotated Fig. 1 below), a region with a medium density of channels (section 4, see annotated Fig. 1 below), and a region with a low density of channels (section 1, see annotated Fig. 1 below).  

    PNG
    media_image1.png
    817
    907
    media_image1.png
    Greyscale

Regarding claim 16, the lining of Lambertz includes wherein each of the channels of high-density region, the medium density region, and the low-density region is configured to provide a fluid flow path from a first end of each respective channel to a second end of each respective channel (see annotated Fig. 1 above).
Regarding claim 17, the lining of Lambertz as modified includes wherein the fluid flow path for each of the channels of low-density region is not in fluid communication with any channel of high-density region and the medium density regions (the low .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambertz (US 20140208479).
Regarding claim 7, the lining of Lambertz describes the limitations of claim 7, but does not explicitly describe wherein in said low-density regions said ribs have a width comprised between 1 mm and 4 mm and said channels have a width comprised between 6 mm and 20 mm.  
Lambertz discloses the claimed invention except for the particular dimensions of the ribs and channels.  Lambertz sets forth that channel and rib width is a result effective variable, wherein changing the size of the channel changes the amount of 
Regarding claim 8, the lining of Lambertz describes the limitations of claim 8, but does not explicitly describe in said medium-density regions said ribs have a width comprised between 2 mm and 5 mm and said channels have a width comprised between 3 mm and 6 mm.
Lambertz discloses the claimed invention except for the particular dimensions of the ribs and channels.  Lambertz sets forth that channel and rib width is a result effective variable, wherein changing the size of the channel changes the amount of compression (para. 0006), and that different sized channels could be utilized in different areas depending on the sport and thereby changes whether the article is supporting, heat, or cooling the musculature (para. 0008). These changes in size of the channels, and shape of the channels further influence the shape and size of the ribs (para. 0006, Fig. 1 and Fig. 2).  Furthermore, there is no criticality listed for the particular size of the 
Regarding claim 9, the lining of Lambertz describes the limitations of claim 9, but does not explicitly describe wherein in said high-density regions said ribs have a width comprised between 1 mm and 7 mm and said channels have a width comprised between 1 mm and 3 mm.
Lambertz discloses the claimed invention except for the particular dimensions of the ribs and channels.  Lambertz sets forth that channel and rib width is a result effective variable, wherein changing the size of the channel changes the amount of compression (para. 0006), and that different sized channels could be utilized in different areas depending on the sport and thereby changes whether the article is supporting, heat, or cooling the musculature (para. 0008). These changes in size of the channels, and shape of the channels further influence the shape and size of the ribs (para. 0006, Fig. 1 and Fig. 2).  Furthermore, there is no criticality listed for the particular size of the channels or ribs.  It would have been obvious to a person having ordinary skill in the art prior at the time of filing the instant application to modify the size of the channels, for the purpose of providing accurate ventilation to particular areas of a foot, since it has been held that where the general conditions of a claim are disclosed in the prior art, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732      

/ALISSA L HOEY/Primary Examiner, Art Unit 3732